Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to the Request for Continued Examination for filed on 5/31/2022 for the application No.  16/944,319, Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follow,

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
.  
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented below in all the claims.
Claim 1:  Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  “determining a location of a mobile device [it is data] that is associated with a user, the location being separate from a casino;  determining a conditional reward that indicates a reward to be provided to the user in response to a condition being completed by the user, the condition and/or the reward being based on the location of the mobile device [it is data]  relative to the casino;   determining that the user is at the casino;  determining that the condition is completed based on determining that the user is at the casino;” The “determining …” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method  for providing a user with a reward depending on conditions and location. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as, “transmitting a signal comprising the conditional reward to the mobile device; and  responsive to determining that the condition is completed, providing the user with the reward”. These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“mobile device”, the Examiner notes that this element is tangential to the claim. This machine is not performing the method claimed. The method claimed does not claim a machine, server or computer to perform at least the most significant steps such as “determining…”. Therefore,  the applicant makes sure the invention is an abstract idea.
The mention of components “a mobile device”  are just generic computer components.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim, “a mobile device” amounts to no more than mere instructions or data to apply the exception. i.e., mere instructions to apply an exception using generic data , hardware and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: “transmitting a signal comprising the conditional reward to the mobile device; and  responsive to determining that the condition is completed, providing the user with the reward”. These are limitations toward accessing or receiving data (gathering data).  Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements “a mobile device” is anything other than generic hardware and in the claims is just data (location of the mobile device), and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);  and v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network and presenting or displaying information, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the  tangential “mobile device”, are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 13: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites an system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above.
In addition the Examiner analyses supplementary elements in the claim: 
“a processor”, and “memory comprising instructions”; they are just generic computer components. The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 18: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites an apparatus (a mobile device).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-12, 14-17 and 19-20, the claims recite elements such as “ a first wireless communication technology, wherein determining that the user is at the casino comprises determining that the mobile device is at the casino using a second wireless communication technology…”, “receiving an additional signal from the mobile device via a telecommunications network”, “…estimating an amount of time required for the user to arrive at the casino…”, “…the condition is a first condition that is associated with a first reward, the first condition comprising and comprises the user arriving at the casino within a first limited amount of time...”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10 and 13-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by PG. Pub. No.. 20180225911 (Washington).

As to claims 1, 13, Washington discloses a computer-implemented  (Fig. 1 and associated disclosure) method comprising: 
a) determining a location of a mobile device that is associated with a user
(0016] FIG. 15 illustrates an example screenshot of a hybrid arcade/wager-based game GUI which may be used for facilitating activities relating to one or more of the Hybrid Arcade/Wager-Based Gaming aspects disclosed herein. In at least one embodiment, at least a portion of the GUIs may be configured or designed for use at one or more mobile devices and/or at one or more casino gaming machines”, paragraph 16.
 “0074] In some embodiments, the format of the hybrid arcade-style, wager-based game may facilitate a gameplay environment in which multiplayer functionality takes place. The multiplayer gameplay may have multiple “enrollment” aspects in which one, for example, particular player could be on location at a casino ….. player could be at a , rent location (e.g., at a different location in the casino, at a different casino, at a different establishment such as a home or office, etc.) …”, paragraph 74); 
the location being separate from a casino
(per MPEP 2111 the Examiner is commanded to give to the claims the Broadest reasonable interpretation (BRI), Washington teaches,  “…player could be at a , rent location (e.g., at a different location in the casino, at a different casino, at a different establishment such as a home or office [Examiner interprets as the location being separate from a casino ], etc.) …”; paragraph 74.
“[0365] As shown at 3202 one or more operations may be performed relating to the selection of targeted in-game product placement [rewards]  based on player identity, demographics, game theme, title, geolocation, time, day, and/or information relating to real-world events…”, paragraph 365 and Fig. 32 element 3202);

b) determining a conditional reward that indicates a reward to be provided to the user in response to a condition being completed by the user, the condition and /or the reward being based on the location of the mobile device relative to the casino 
(“…Gaming situations such as these may promote a “clicks to bricks” outcome where a casino property could promote at home users to “login over the weekend to play Super Zombie Bash! Free! Come down to the casino and play Super Zombie Bash for a chance to win big!”  [Examiner interprets as determining a conditional reward that indicates a reward to be provided to the user in response to a condition being completed by the user] Such property advertisement may entice more patrons to visit the casino in order to “win big on their favorite hybrid arcade/wager-based game [Examiner interprets as based on the location of the mobile device relative to the casino] ….”, paragraph 74.
“0081] According to different embodiments, one or more different types of gameplay-related triggering event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play (e.g., execution of wager-based slot reel spin may take place concurrently with or simultaneously with the player's continued and active participation in the arcade-style portion of the game). Examples of different types of triggering event(s)/condition(s) may include, but are not limited to, one or more of the following (e.g., or combinations thereof): [0082] Pulling a trigger; [0083] Firing a shot with a gun or other weapon; [0084] Hitting a specified target; [0085] Destroying a specified virtual object; [0086] One or more character movements such as, for example, jumping, ducking, punching, hitting, running, sitting, etc.; [0087] An environmental object event, such as, for example, volcano eruption, avalanche, earthquake, or sci-fi/fantasy element (e.g., a strange alien world may harbor anti-matter pockets and/or worm-holes in space-time) and/or weather (e.g., “Lightning Strike” trigger); [0088] NPC or Boss event such as, for example, a mage or magic wielding character casting a specific spell (e.g., Fire Flare bonus round), a boss summoning a group of minions during a battle (e.g., Golden Goblin minions with multipliers); [0089] Predetermined outcome via host application such as, for example, a property may “credit/reward” a specific patron by triggering an event (e.g., “Hot Seat bonus” etc.), and/or may initiate an event based on a situation deemed necessary for triggering such an event. (e.g., See, e.g., 1208, FIG. 12); [0090] A multiplayer and/or team and/or co-op event (e.g., similar to other embodiments described and/or referenced herein) in occurrence with multiple players and situations thereof; [0091] And/or other types of event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play. “, paragraph 81-90.
“0243] In some embodiments, the advertisements displayed within the game world of a wager-based game may be configured or designed to change periodically, in accordance with specifically defined display rules, which, for example may be used to define guidelines governing which particular portions of advertising content are to be displayed at which wager-based gaming devices, at what time, in what sequence, and at which locations within the game worlds of one or more wager-based games[Examiner interprets as reward being based on the location of the mobile device relative to the casino ]. An example embodiment of this feature is illustrated in the example screenshots of FIGS. 20 and 21. FIGS. 20 and 21 show example screenshots of a first-person shooter type hybrid arcade/wager-based game environment 2010. As the player's character navigates through the game world or game environment 2010 during time interval T1, a first in-game ad 2022 is displayed at virtual billboard 2020, as illustrated in FIG. 20. As the player's character navigates through the game world 2010 during a different time interval T2, a second in-game ad 2122 is displayed at virtual billboard 2020, as illustrated in FIG. 21.”, paragraph 243.
“[0255] …providing casino properties the ability to notify "mobile gamblers" of upcoming events, specials,etc. The possibilities of the ad space real estate are extremely expansive, allowing special configurable ad space locations which, when interacted with[Examiner interprets as reward being based on the location of the mobile device relative to the casino], may allow the possibilities for "return actions."
[0256] One of the advantageous features of the in-game JAPP techniques described herein is that the in-game JAPP techniques may be deployed in wager-based games without affecting Wager event outcomes, payout tables, RNG, etc.
“…By way of illustration, an in-game ad may display "Howdy Partner! Shoot this sign, get a free glass of wine!" and based on the interaction of the player, (shooting said advertisement) waitstaff may show up to that players EGM [Examiner interprets as reward being based on the location of the mobile device relative to the casino]. This process could be as simple as when interaction between the
player and a specific ad occurs, the "candle" on the EGM lights up, prompting nearby waitstaff to engage [Examiner interprets as reward being based on the location of the mobile device relative to the casino ]with the player….”, paragraphs 255 and 256.
“[0365] As shown at 3202 one or more operations may be performed relating to the selection of targeted in-game product placement based on player identity, demographics, game theme, title, geolocation [Examiner interprets as reward being based on the location of the mobile device relative to the casino ], time, day, and/or information relating to real-world events …”paragraph 365 and Fig. 32 element 3202.
“…[0448] Casino Venues (e.g., 330, 340). In at least one embodiment, each casino venue may correspond to a real-world, physical casino which is located at a particular geographic location. In some embodiments, a portion of the multiple different casino venues may be affiliated with each other (e.g., Harrah's Las Vegas, Harrah's London [Examiner interprets as reward being based on the location of the mobile device relative to the casino ])…”, paragraph 448); 

c) transmitting a signal comprising an indication the conditional reward to the mobile device
(Given the BRI per MPEP 2111, Washington teaches conditional reward, “[0081] According to different embodiments, one or more different types of gameplay-related triggering event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play (e.g., execution of wager-based slot reel spin may take place concurrently with or simultaneously with the player's continued and active participation in the arcade-style portion of the game). Examples of different types of triggering event(s)/condition(s) may include…”, paragraph 81.
See at least  in Fig. 10 elements 1020, 1022 and 1024; Fig. 13 elements 1322, 1324, 1328 and 1330. See also “Player credit information (e.g., 1516, 1524, 1522)” in Fig. 15 and paragraph 220.
“[0365] As shown at 3202 one or more operations may be performed relating to the selection of targeted in-game product placement [rewards]  based on player identity, demographics, game theme, title, geolocation, time, day, and/or information relating to real-world events [conditions ]…”, paragraph 365 and Fig. 32 element 3202);
See also “0145] According to different embodiments, one or more different threads or instances of the …. Gaming procedures may be initiated in response to detection of one or more conditions or events satisfying one or more different types of minimum threshold criteria for triggering initiation of at least one instance of the …. Gaming procedures. Various examples of conditions or events…”, paragraph 145 );
 d) subsequent to transmit the signal, determining that the user is at the casino
(“[0081] According to different embodiments, one or more different types of gameplay-related triggering event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play (e.g., execution of wager-based slot reel spin may take place concurrently with or simultaneously with the player's continued and active participation in the arcade-style portion of the game [Examiner interprets as determining that the user is at the casino]). Examples of different types of triggering event(s)/condition(s) may include…”, paragraph 81.
“…201] In at least some embodiments where hybrid arcade/wager-based games are deployed in casino/regulated environments in which voluntary and/or mandatory rules/regulations are imposed (e.g., based on GLI standards, specific jurisdiction rules/regulations, and/or casino rules/regulations) [Examiner interprets as determining that the user is at the casino], one or more mechanisms may be implemented (see, e.g., FIG. 12) to cause wager-based game events to be initiated or triggered in a manner which conforms with governing rules/regulations. For example, according to different embodiments, a hybrid arcade/wager-based game may be configured or designed to automatically create conditions for a wager-based triggering event to occur in situations where there is lack of player input while credits are present, and gameplay is expected. ..”, paragraph 201 and Fig. 12 at least elements 1200, 1204, 1206 and 1210.
“[0361] According to different embodiments, one or more different threads or instances of the In-Game Advertising [Examiner interprets as conditional reward] Procedure may be initiated in response to detection of one or more conditions or events satisfying one or more different types of minimum threshold criteria for triggering initiation of at least one instance of the In-Game Advertising Procedure [reward]. Various examples of conditions or events which may trigger initiation and/or implementation of one or more different threads or instances of the In-Game Advertising Procedure may include, but are not limited to, one or more of those described and/or referenced herein”, paragraph 361 and “[0365] As shown at 3202 one or more operations may be performed relating to the selection of targeted in-game product placement based on player identity, demographics, game theme, title, geolocation [determining that the user is at the casino], time, day, and/or information relating to real-world events…”, paragraph 365.
“0671] Context Interpreter ) [Examiner interprets as determining that the user is at the casino], (e.g., 802) which, for example, may be operable to automatically and/or dynamically analyze contextual criteria relating to a detected set of event(s) and/or condition(s), and automatically determine or identify one or more contextually appropriate response(s) based on the contextual interpretation of the detected event(s)/condition(s). According to different embodiments, examples of contextual criteria which may be analyzed may include, but are not limited to, one or more of the following (e.g., or combinations thereof): [0672] location-based criteria (e.g., geolocation of mobile gaming device, geolocation of EGD, etc….”, paragraphs 671 -672 and Fig. 8 element 802.
“[0447] Authentication & Validation System(s) 352. According to different embodiments, the Authentication & Validation System(s) may be configured or designed to determine and/or authenticate the identity of the current player at a given EGD[Examiner interprets as determining that the user is at the casino]. …”, paragraph 447 and Fig. 3 element 352);
e)  determining that the condition is completed based on determining that the user is at the casino
(“…[0078] Initially, it is assumed that a player (e.g., or players) engages with a hybrid arcade/wager-based gaming device via standard method (e.g., inserting monetary amount), selects gameplay and wagering options via button panel (e.g., different “characters” equal different bet/wager amounts e.g. 1 line vs 30 lines), “shoots” moving elements on the display (e.g., destroying a target qualifies as a triggering event for causing initiation of a wager-based event (e.g., initiating a wager-based spin of a virtual slot reel, which collects a specified amount of wagered credits), claims winnings/payouts (e.g., based on the outcome of the virtual slot reel spin), and continues to “shoot” until additional monetary amount is needed to continue play (e.g., out of credits) and/or until player is satisfied with gambling duration and decides to discontinue gameplay…”, paragraph 78.
“0081] According to different embodiments, one or more different types of gameplay-related triggering event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play (e.g., execution of wager-based slot reel spin may take place concurrently with or simultaneously with the player's continued and active participation in the arcade-style portion of the game). Examples of different types of triggering event(s)/condition(s) may include, but are not limited to, one or more of the following (e.g., or combinations thereof): …...; [0087] An environmental object event, such as, for example, volcano eruption, avalanche, earthquake, or sci-fi/fantasy element (e.g., a strange alien world may harbor anti-matter pockets and/or worm-holes in space-time) and/or weather (e.g., “Lightning Strike” trigger); [0088] NPC or Boss event such as, for example, a mage or magic wielding character casting a specific spell (e.g., Fire Flare bonus round), a boss summoning a group of minions during a battle (e.g., Golden Goblin minions with multipliers); [0089] Predetermined outcome via host application such as, for example, a property may “credit/reward” a specific patron by triggering an event (e.g., “Hot Seat bonus” etc.), and/or may initiate an event based on a situation deemed necessary for triggering such an event. (e.g., See, e.g., 1208, FIG. 12); [0090] A multiplayer and/or team and/or co-op event (e.g., similar to other embodiments described and/or referenced herein) in occurrence with multiple players and situations thereof; [0091] And/or other types of event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play.”, paragraphs 81-91.
“[0365] As shown at 3202 one or more operations may be performed relating to the selection of targeted in-game product placement based on player identity, demographics, game theme, title, geolocation [determining that the user is at the casino], time, day, and/or information relating to real-world events…”, paragraph 365.
See also condition is completed when Washington teaches “display  outcome of wager-based event”  in Figs 10 element 1018 and Fig. 13 elements 1312 and 1322 );
 f ) and responsive to determining that the condition is completed, providing the user with the reward
(“…[0089] Predetermined outcome via host application such as, for example, a property may “credit/reward” a specific patron by triggering an event (e.g., “Hot Seat bonus” etc.), and/or may initiate an event based on a situation deemed necessary for triggering such an event. (e.g., See, e.g., 1208, FIG. 12); [0090] A multiplayer and/or team and/or co-op event (e.g., similar to other embodiments described and/or referenced herein) in occurrence with multiple players and situations thereof; [0091] And/or other types of event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play”, Fig. 12 and paragraphs 89-91. 
“[0365] As shown at 3202 one or more operations may be performed relating to the selection of targeted in-game product placement based on player identity, demographics, game theme, title, geolocation [determining that the user is at the casino], time, day, and/or information relating to real-world events…”, paragraph 365.
See also Fig. 15 and associated disclosure, specially elements 1516, 1522, and 1524).

As to claim 13, it comprises the same rejections that claim 1 above therefore is rejected in similar manner. Further Washington discloses 
a processor;  and a memory comprising instructions stored therein, the instructions executable by the processor (see Figs. 1-4 and associated disclosure);
determining a preferred activity of the user within the casino 
(Washington’s system extensively teaches tracking of user preferred activities in a casino, see at least element 424 in Fig. 4.
“[0024] Additional method(s), system(s) and/or computer program product(s) may be further operable to cause at least one processor to execute additional instructions to: automatically identify a first portion of criteria relating to the player's gambling preferences; and select the first portion of advertising content using at least the first portion of criteria relating to the player's gambling preferences”, paragraph 24.
“…for example, a casino establishment's player tracking database. Information of specific patrons can vary from birthdays to banned play. In some cases, player
preferences are stored as well, such as, for example, recent entertainment activities. Access of this information may be similar to service window accessible information, wherein a patrons available session point balance and other gameplay stats are readily available for display,..”, paragraph 271.
“[0290) Advertising content selection based upon player gambling preferences”, paragraph 290.
“[0365] As shown at 3202 one or more operations may be performed relating to the selection of targeted in-game product placement based on player identity, demographics, game theme, title, geolocation [determining that the user is at the casino], time, day, and/or information relating to real-world events…”, paragraph 365.
“…player's preferences, past transactional history, player input, a particular game, a particular EGD, a particular casino, a particular location within a casino, game outcomes over a time period, payout over a time period, and/or any other criteria….”, paragraph 423.
see at least “player's preferences, past transactional history”, paragraphs 417 and 423.
“In at least one embodiment, a Player Tracking System Server may include at least one database that tracks each player's hands, wins/losses, bet amounts, player preferences,etc., in the network. In at least one embodiment, the presenting and/or awarding of promotions, bonuses, rewards, achievements, etc., may be based on a player's play patterns, time, games selected, bet amount for each game type, etc. A Player Tracking System Server may also help establish a player's preferences, which assists the casino in their promotional efforts to: award player comps (e.g., loyalty points); decide which promotion(s) are appropriate; generate bonuses; etc….”, paragraph 443);
transmit a signal to the mobile device indicating that the preferred activity is reserved for the user during a period of time, the period of time being based on the location of the mobile device relative to the casino
(see “… automatically initiate a food or beverage order on behalf of the player in response to the player's interaction …”, paragraph 31.
provide the mobile device with instructions to access the preferred activity in response to determining that the user is at the casino within the period of time
(“…detect that the player has initiated an in-game interaction with the displayed virtual advertisement or virtual promotion within the virtual game environment; and automatically initiate a food or beverage order on behalf of the player in response
to the player's interaction with the displayed virtual advertisement or virtual promotion within the virtual game environment [Examiner interprets as determining that the user is at the casino within the period of time]”, paragraph 31. See also paragraph 30 and Fig. 17 and associated disclosure.
“ [0443] Player Tracking System Server(s) 314. In at least one embodiment, the Player Tracking System Server(s) may be configured or designed to implement and/or facilitate management and exchange of player tracking information associated with one or more EGDs, hybrid arcade/wager-based game sessions, etc. In at least one embodiment, a Player Tracking System Server may include at least one database that tracks each player's hands, wins/losses, bet amounts, player preferences, etc., in the network. In at least one embodiment, the presenting and/or awarding of promotions, bonuses, rewards, achievements, etc., may be based on a player's play patterns, time [Examiner interprets as determining that the user is at the casino within the period of time]”,, games selected, bet amount for each game type, etc. A Player Tracking System Server may also help establish a player's preferences, which assists the casino in their promotional efforts to: award player comps (e.g., loyalty points); decide which promotion(s) are appropriate; generate bonuses[Examiner interprets as determining that the user is at the casino within the period of time]”; etc).

As to claims 2, 3, 14, and 15, Washington discloses
wherein determining the location of the mobile device comprises communicating with the mobile device  using a first wireless communication technology, wherein determining that the user is at the casino communicating with the mobile device comprises determining that the mobile device is at the casino using a second wireless communication technology distinct from the first wireless communication technology
(“[0365] As shown at 3202 one or more operations may be performed relating to the selection of targeted in-game product placement based on player identity, demographics, game theme, title, geolocation [Examiner interprets as first wireless communication technology], time, day, and/or information relating to real-world events.”, paragraph 365.
“[0604] The gaming system 500 also includes memory 516 which may include, for example, volatile memory (e.g., RAM 509), non-volatile memory 519 (e.g., disk memory, FLASH memory, EPROMs, etc.), unalterable memory (e.g., EPROMs 508), etc. The memory may be configured or designed to store, for example: 1) configuration software 514 such as all the parameters and settings for a game playable on the gaming system; 2) associations 518 between configuration indicia read from a device with one or more parameters and settings; 3) communication protocols allowing the processor 510 to communicate with peripheral devices and I/O devices 4) a secondary memory storage device 515 such as a non-volatile memory device, configured to store gaming software related information (e.g., the gaming software related information and memory may be used to store various audio files and games not currently being used and invoked in a configuration or reconfiguration); 5) communication transport protocols (e.g., such as, for example, TCP/IP, USB, Firewire, IEEE1394, Bluetooth, IEEE 802.11x (e g, IEEE 802.11 standards), hiperlan/2, HomeRF, etc.) for allowing the gaming system to communicate with local [Examiner interprets as using a second wireless communication technology distinct from the first wireless communication]and non-local devices using such protocols; etc….”, paragraph 604 . See also Figs. 1, 3, 5 and associated disclosure.
“[0610] Wireless communication components 556 may include one or more communication interfaces having different architectures and utilizing a variety of protocols such as, for example, 802.11 (e.g., WiFi), 802.15 (e.g., including Bluetooth™), 802.16 (e.g., WiMax), 802.22, Cellular standards such as CDMA, CDMA2000, WCDMA, Radio Frequency (e.g., RFID), Infrared, Near Field Magnetic communication protocols, etc. The communication links may transmit electrical, electromagnetic or optical signals which carry digital data streams or analog signals representing various types of information….”, paragraph 610);
wherein determining the location of the mobile device comprises receiving an additional signal from the mobile device via a telecommunications network, the additional signal comprising an indication of a global positioning system (“GPS”) location of the mobile device, wherein determining that the mobile device is at the casino comprises communicating with the mobile device using a short-range wireless communication network that is at the casino.
(“0670] In at least one embodiment, the Gaming System Server may include a plurality of components operable to perform and/or implement various types of functions, operations, actions, and/or other features such as, for example, one or more of the following (e.g., or combinations thereof): [0671] Context Interpreter (e.g., 802) which, for example, may be operable to automatically and/or dynamically analyze contextual criteria relating to a detected set of event(s) and/or condition(s), and automatically determine or identify one or more contextually appropriate response(s) based on the contextual interpretation of the detected event(s)/condition(s). According to different embodiments, examples of contextual criteria which may be analyzed may include, but are not limited to, one or more of the following (e.g., or combinations thereof): [0672] location-based criteria (e.g., geolocation of mobile gaming device, geolocation of EGD, etc.) [0673] time-based criteria [0674] identity of user(s) [0675] user profile information [0676] transaction history information [0677] recent user activities [0678] etc. [0679] Time Synchronization Engine (e.g., 804) which, for example, may be operable to manage universal time synchronization (e.g., via NTP and/or GPS)…”, paragraphs 670-679. See also, “…Bluetooth, IEEE 802.11x (e g, IEEE 802.11 standards), hiperlan/2, HomeRF, etc.) for allowing the gaming system to communicate with local [Examiner interprets as using a second wireless communication technology distinct from the first wireless communication]and non-local devices using such protocols; etc….”, paragraph 604);
As to claim 10, Washington discloses 
wherein determining that the user is at the casino comprises detecting use of an identification that is associated with the user at an electronic or electro-mechanical gaming machine (“EGM”) in the casino
(“the Authentication & Validation System(s) may be configured or designed to authenticate and/or validate various types of hardware and/or software components, such as, for example, hardware/software components residing at a remote EGDs, game play information, wager information, player information and/or identity, etc. Examples of various authentication and/or validation components are described in U.S. Pat. No. 6,620,047, titled, “ELECTRONIC GAMING APPARATUS HAVING AUTHENTICATION DATA SETS,” incorporated herein by reference in its entirety for all purposes. [0448] Casino Venues (e.g., 330, 340)…”, paragraph 447 and Fig. 3).

As to claims 7 and 8, Washington discloses
wherein determining the conditional reward comprises: 
determining a referred activity for the user at the casino
(“…a player tracking preferences module 424…”, paragraph 495 and Fig. 4.
“[0417] Player tracking server 235 may track a player's betting activity, a player's preferences (e.g., language, drinks, font, sound level, etc.). Based on data obtained by player tracking server 235, a player may be eligible for gaming rewards (e.g., free play), promotions, and/or other awards (e.g., complimentary food, drinks, lodging, concerts, etc.).
0423] In another example, the searching structure may be based on a player's preferences, past transactional history, player input, a particular game, a particular EGD, a particular casino, a particular location within a casino, game outcomes over a time period, payout over a time period, and/or any other criteria”, paragraphs 417 and 423.
See also see  “the Authentication & Validation System(s) may be configured or designed to authenticate and/or validate various types of hardware and/or software components, such as, for example, hardware/software components residing at a remote EGDs, game play information, wager information, player information and/or identity, etc. Examples of various authentication and/or validation components are described in U.S. Pat. No. 6,620,047, titled, “ELECTRONIC GAMING APPARATUS HAVING AUTHENTICATION DATA SETS,” incorporated herein by reference in its entirety for all purposes. [0448] Casino Venues (e.g., 330, 340)…”, paragraph 447 and Fig. 3);
 and determining that the reward comprises reserving the preferred activity such that the preferred activity is made available to the user in response to the condition being completed
(“[0417] Player tracking server 235 may track a player's betting activity, a player's preferences (e.g., language, drinks, font, sound level, etc.). Based on data obtained by player tracking server 235, a player may be eligible for gaming rewards (e.g., free play), promotions, and/or other awards (e.g., complimentary food, drinks, lodging, concerts, etc.).
0423] In another example, the searching structure may be based on a player's preferences, past transactional history, player input, a particular game, a particular EGD, a particular casino, a particular location within a casino, game outcomes over a time period, payout over a time period, and/or any other criteria”, paragraphs 417 and 423.
The Examiner notes that Washington’s system has strong capability to store and track player’s preferences and rewards player’s activity. It is well known that a reward can be anything such as “reserving the preferred activity or beverage “, see “… automatically initiate a food or beverage order on behalf of the player in response to the player's interaction …”, paragraph 31).
wherein determining the preferred activity for the user comprises: transmitting a first message to the mobile device requesting feedback corresponding to available activities at the casino (see at least Fig. 17); receiving a second message from the mobile device, the second message comprising feedback corresponding to available activities at the casino
(“… automatically initiate a food or beverage order on behalf of the player in response to the player's interaction…”, paragraph 31 ; and responsive to receiving the second message, determining the preferred activity based on the feedback
(“[0417] Player tracking server 235 may track a player's betting activity, a player's preferences (e.g., language, drinks, font, sound level, etc.). Based on data obtained by player tracking server 235, a player may be eligible for gaming rewards (e.g., free play), promotions, and/or other awards (e.g., complimentary food, drinks, lodging, concerts, etc.)….”, paragraph 417 and “…a player tracking preferences module 424…”, paragraph 495 and Fig. 4).
As to claim 9,  Washington discloses wherein determining the conditional reward comprises:
 determining the reward based on a referral by the user, a frequency of visits by the user to the casino, a duration of visits by the user at the casino, a point status of the user, or an activity previously performed by the user at the casino
(“…[0417] Player tracking server 235 may track a player's betting activity, a player's preferences (e.g., language, drinks, font, sound level, etc.). Based on data obtained by player tracking server 235, a player may be eligible for gaming rewards (e.g., free play), promotions, and/or other awards (e.g., complimentary food, drinks, lodging, concerts, etc.).
0423] In another example, the searching structure may be based on a player's preferences, past transactional history, player input, a particular game, a particular EGD, a particular casino, a particular location within a casino, game outcomes over a time period, payout over a time period, and/or any other criteria”, paragraphs 417 and 423).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20180225911 (Washington).
As to claim 4, Washington discloses
wherein determining the conditional reward comprises: estimating an amount of time required  to complete event based on the location of the mobile device; and determining that the condition comprises the user arriving at the casino within a limited amount of time, the limited amount of time being based on the amount of time required for the user to arrive at the casino.
(Washington discloses a gaming system with time interpreter and time synchronization  
“[0679] Time Synchronization Engine (e.g., 804) which, for example, may be operable to manage universal time synchronization (e.g., via NTP and/or GPS).
[0682] Time Interpreter (e.g., 818) which, for example, may be operable to automatically and/or dynamically modify or change identifier activation and expiration time(s) based on various criteria such as, for example, time, location, transaction status, etc”, paragraphs 679, 682. Fig. 8 elements 804 and  818.
See also  at least “Additional cash/credits added within allotted time period?”, element 1024 in Fig. 10 also his system has and  event monitoring and adjustment procedure “Does number of wager-based gaming event(s) occurring in identified game (e.g,, during specified time period) meet minimum specified threshold criteria? [Examiner interprets as determining that the condition comprises the user arriving at the casino within a limited amount of time]”, Fig. 12 and element 1206.
 Fig. 32 “Selection of targeted in-game product placement based on
player identity, demographics, game theme, title, geolocation, time, day, and/or information relating to real-world events” element 3202 ).
Washington does not expressly disclose estimating an amount of time required for the user to arrive at the casino

But from the teaching of Washington see at least  in Fig. 32“Selection of targeted in-game product placement based on player identity, demographics, game theme, title, geolocation, time, day, and/or information relating to real-world events” element 3202” . It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Washington’s taught elements such as  “geolocation, time, day, and/or information relating to real-world events” and Fig. 8, in order “to estimate an amount of time required for the user to arrive at the casino”, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.

As to claim 11,  Washington discloses, wherein determining the conditional reward comprises: 
a) defining a plurality of subsets of activities within the casino
(Washington teaches a predetermined number of the plurality of subsets,  “[0074] In some embodiments, the format of the hybrid arcade-style, wager-based game may facilitate a gameplay environment in which multiplayer functionality takes place. The multiplayer gameplay may have multiple “enrollment” aspects in which one, for example, particular player could be on location at a casino playing a hybrid arcade/wager-based game, while another (e.g., different) player could be at a different location (e.g., at a different location in the casino [Examiner interprets as predetermined number of the plurality of subsets], at a different casino, at a different establishment such as a home or office, etc.), concurrently participating in the same hybrid arcade/wager-based game…”, paragraph 74.
“[0300] Advertising content selection based upon the identity of other players within the vicinity of the player playing the wager-based game [Examiner interprets as predetermined number of the plurality of subsets],. For example, in one embodiment, if the system detects that the player's wife is seated next to the player, the wager-based gaming machine may display a promotional ad for dinner for two at one of the casino's restaurants. In contrast, if the system detects that the player's male business associate is seated next to the player, the wager-based gaming machine may display a promotional ad for a local strip club [Examiner interprets as predetermined number of the plurality of subsets],. [0301] Etc”, paragraph 300.
Next, Washington  teaches searches to provide conditional reward , “0423] In another example, the searching structure may be based on a player's preferences, past transactional history, player input, a particular game, a particular EGD, a particular casino, a particular location within a casino, game outcomes over a time period, payout over a time period, and/or any other criteria [Examiner interprets as determining that the condition comprises … that captures a predetermined number of the plurality of subsets,]”, paragraph 423.
Washington implicitly discloses subset of activities, “[0428] Enable casino venues to provide opportunities for their players/players to participate in live, multiplayer, wager-based, arcade-style video games where players from different casinos, different locations, and/or different EGDs, are able to compete against one another [Examiner interprets as a subset of activities ] in a multiplayer, hybrid arcade/wager-based gaming environment. In at least one embodiment, players may be located at the same and/or at remote gaming venues that are connected via a wide area network such as the Internet, cellular networks, VPNs, cloud-based networks, etc.”, paragraph 428);
b)  determining that the condition comprises the user being part of a team that captures a predetermined number of the plurality of subsets, wherein the team captures a subset of the plurality of subsets by the team obtaining a score associated with the subset
(Washington’s  system enables and  recognizes a team or Multiplayer gameplay activity, “0071] Massively multiplayer online “MMO” type video and/or arcade-style games such as, for example, World of Warcraft [0072] Role-playing game “RPG” type video and/or arcade-style games such as, for example, Final Fantasy”, paragraph 71.
“0074] In some embodiments, the format of the hybrid arcade-style, wager-based game may facilitate a gameplay environment in which multiplayer functionality takes place. The multiplayer gameplay may have multiple “enrollment” aspects in which one, for example, particular player could be on location at a casino playing a hybrid arcade/wager-based game, while another (e.g., different) player could be at a different location (e.g., at a different location in the casino, at a different casino, at a different establishment “, paragraph 74 and “…[0090] A multiplayer and/or team and/or co-op event (e.g., similar to other embodiments described and/or referenced herein) in occurrence with multiple players and situations thereof; [0091] And/or other types of event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play…”, paragraph 90.
Next, Washington teaches score of players and the highest score,  “[0292] Advertising content selection based upon player status (e.g., VIP player). [0293] Advertising content selection based upon game session points or score.”, paragraphs 292-293.
“Washington implicitly discloses subset of activities, “[0428] Enable casino venues to provide opportunities for their players/players to participate in live, multiplayer, wager-based, arcade-style video games where players from different casinos, different locations, and/or different EGDs, are able to compete against one another [Examiner interprets as a subset of activities ] in a multiplayer, hybrid arcade/wager-based gaming environment. In at least one embodiment, players may be located at the same and/or at remote gaming venues that are connected via a wide area network such as the Internet, cellular networks, VPNs, cloud-based networks, etc.”, paragraph 428.
Furthermore, Washington teaches again team capabilities, “[0542] FIG. 5 is a simplified block diagram of an exemplary intelligent multi-player electronic gaming system 500 in accordance with a specific embodiment. In some embodiments, gaming system 500 may be implemented as a gaming server. In other embodiments, gaming system 500 may be implemented as an electronic gaming machine (e.g., EGM) or electronic gaming device (e.g., EGD)”, paragraph 542 and 
Also again Washington’s system comprises points or score “ 7. The computer implemented method of claim 1 further comprising causing the at least one processor to execute instructions stored in the memory to: automatically identify a first portion of criteria relating to wager-based game session points or score; and select the first portion of advertising content using at least the first portion of criteria relating to wager-based game session points or score” claim 7 of Washington). Washington has all the elements to evaluate teams that have the highest score. But Washington does not expressly teaches 
wherein the team captures a subset of the plurality of subsets by the team obtaining a highest score associated with the subset

However from the teaching of Washington It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Washington taught elements such as  a predetermined number of the plurality of subsets,  see at least paragraph 0074; searches to provide conditional reward , see at least paragraph 423; Washington’s system that enables and  recognizes a team or Multiplayer gameplay activity, see at least paragraphs 0071 and 90, and score of players and the highest score,  see at least paragraphs 292-293; in order to facilitate “team captures a subset of the plurality of subsets by the team obtaining a highest score associated with the subset”, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.

As to claim 16, it comprises the same  limitations than  claims 4 and 7 above therefore is rejected in similar manner.

Claims 5, 17, 18, 19 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20180225911 (Washington) in view of US Patent No. 9268454 (Hamilton).
As to claims 5 and 17, Washington discloses
wherein the condition is a first condition that is associated with a first reward, the first condition 
( Washington discloses conditions associated with rewards, time and location, “[0672] location-based criteria (e.g., geolocation of mobile gaming device, geolocation of EGD, etc.) [0673] time-based criteria”, paragraphs 672 and 673.
“Additional cash/credits added within allotted time period?”, element 1024 in Fig. 10 also his system has and  event monitoring and adjustment procedure “Does number of wager-based gaming event(s) occurring in identified game (e.g,, during specified time period) meet minimum specified threshold criteria? [Examiner interprets as determining that the condition comprises the user arriving at the casino within a limited amount of time]”, Fig. 12 and element 1206.
 Fig. 32 “Selection of targeted in-game product placement based on
player identity, demographics, game theme, title, geolocation, time, day, and/or information relating to real-world events” element 3202 
Also Washington teaches 
“[0145] According to different embodiments, one or more different threads or instances of the Hybrid Arcade/Wager-Based Gaming procedures may be initiated in response to detection of one or more conditions or events satisfying one or more different types of minimum threshold criteria for triggering initiation of at least one instance of the Hybrid Arcade/Wager-Based Gaming procedures. Various examples of conditions or events which may trigger initiation and/or implementation of one or more different threads or instances of the Hybrid Arcade/Wager-Based Gaming procedures may include, but are not limited to, one or more of those described and/or referenced herein”, paragraph 145. 
Also in paragraph 81, Washington discloses events or conditions related to space and time (“0081] According to different embodiments, one or more different types of gameplay-related triggering event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play (e.g., execution of wager-based slot reel spin may take place concurrently with or simultaneously with the player's continued and active participation in the arcade-style portion of the game). Examples of different types of triggering event(s)/condition(s) may include, but are not limited to, one or more of the following (e.g., or combinations thereof): [0082] Pulling a trigger; [0083] Firing a shot with a gun or other weapon; [0084] Hitting a specified target; [0085] Destroying a specified virtual object; [0086] One or more character movements such as, for example, jumping, ducking, punching, hitting, running, sitting, etc.; [0087] An environmental object event, such as, for example, volcano eruption, avalanche, earthquake, or sci-fi/fantasy element (e.g., a strange alien world may harbor anti-matter pockets and/or worm-holes in space-time)”, paragraphs 81-87).

Washington does not expressly disclose
 the user arriving at the casino within a first limited amount of time
wherein determining the conditional reward further comprises determining a second condition that is associated with a second reward
the user arriving at the casino within a second limited amount of time, wherein the second limited amount of time is being less than the first limited amount of time, and 
wherein the second reward is determined to be of greater value being having a grater value than the first reward

But from the teaching of Washington’s system, It teaches estimation of an amount of time, first amount of time or second amount of time, required for the user to arrive at the casino, ( see at least  in Fig. 32, “Selection of targeted in-game product placement based on player identity, demographics, game theme, title, geolocation, time, day, and/or information relating to real-world events” element 3202”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Washington taught elements such as  “geolocation, time, day, and/or information relating to real-world events” and Fig. 8, in order to estimate an amount of time, first amount of time or second amount of time, required for the user to arrive at the casino and the results would have been predictable because the technical ability exists to combine the elements as claimed and the results of the combination are predictable.

Further, Hamilton discloses
wherein determining the conditional reward further comprises determining a second condition that is associated with a second reward
wherein the second limited amount of time is being less than the first limited amount of time, and wherein the second reward is determined to be of greater value being having a greater value  than the first reward
(Hamilton discloses that there is not novelty at all to establish rewards associated with nested conditions “wherein the at least one condition comprises nested conditions that are dependent on each other, wherein all of the nested conditions are required to be satisfied for the trigger event to occur”, claim 1 of Hamilton. 
See also “…Example conditions include an avatar coming within a threshold distance from an object or location, … entering a building, …, arrival of a particular time, etc. In addition, embodiments can implement nested dependent conditions. For instance, a trigger event can be defined with a first condition that a current time be within a given range and a second condition that … be within a threshold distance …”, 4:63-67 and 5:1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hamilton’s teaching with the teaching of  Washington. One would have been motivated to  provide functionality to nest conditions related to events and to provide rewards or incentives to meet those conditions in order to support triggered data events in a game or avatar (see Hamilton Fig. 5).

As to claim 18, Washington discloses
it comprises the same rejections that claim 1 above therefore is rejected in similar manner. Further Washington discloses 
(“…A mobile device comprising: a processor;  and a memory comprising instructions stored therein, the instructions executable by the processor (see Fig. 6 and associated disclosure);
A parameter for a casino experience
(“ [0290] Advertising content selection based upon player gambling preferences. [0291] Advertising content selection based upon player spend amount over a given time interval. [0292] Advertising content selection based upon player status (e.g., VIP player)….”, paragrahs 290-292);

monitor for changes in the location of the mobile device(“…Additionally, such input functionality may also be used for allowing players to provide input to other devices in the casino gaming network (e.g., such as, for example, player tracking systems, side wagering systems, etc.)…”, paragraph 609.
“…According to different embodiments, examples of contextual criteria which may be analyzed may include, but are not limited to, one or more of the following (e.g., or combinations thereof): [0672] location-based criteria (e.g., geolocation of mobile gaming device, geolocation of EGD, etc.)..”, paragraphs 671-672);

subsequent to receiving the second message and within the limited amount of time, determining that the mobile device is at the second location
(giving the broadest reasonable interpretation (BRI)I, Washington teaches the limitation, “…[0210] Does number of wager-based gaming event(s) occurring in identified game (e.g., during specified time period [Examiner interprets as within the limited amount of time]) meet minimum specified threshold criteria 1206 [ Examiner interprets as the mobile device is at the second location]? …”, paragraph 210 and Fig. 12 element 1206.
“[0302] In at least one embodiment, rendering and display of acquired advertising content at a wager-based gaming device may involve the use of an internal coding structure in which data correlation between patron management attributes and product services statistics exists, and wherein the data correlation structure accesses management/content distribution of related products and media which may be pushed/pulled to their proper destinations during real-time wager-based gameplay”, paragraphs 302 and 307.
“…[0308] Game theme—Much like product placement for patrons, game themes can promote different product line ups as well. For example, a zombie-horror hybrid arcade/wager-based game theme may have ads/promos for products such as, “Monster Energy” etc.; whereas a beach-themed wager-based game may promote more water-oriented type products. In at least one embodiment, this involve the use of an internal coding structure in which data correlation between patron management attributes and product services statistics exists, and wherein the data correlation structure accesses management/content distribution of related products and media which may be pushed/pulled to their proper destinations during real-time wager-based gameplay….”, paragraph 308
“…[0310] Geolocation where game is being played—In the case of geolocation, a similar setup utilizing a database and coding structure may allow for product placement of specific items based solely on a player's location….”, paragraph 310.
“0311] Time of day—Certain times of day can promote different types of items, utilizing databases and coding structures, based on the time of play, specific items, ..”, paragraph 311); and 

responsive to determining that the mobile device is at the second location within the limited amount of time (paragraph 210 and Fig. 12 element 1206), receiving , from the system, a third message indicating that the reward is available
(“…the in-game advertising/product placement [Examiner interprets as ….message indicating that the reward is available] techniques described herein, …. (e.g., during specified time period) meet minimum specified threshold criteria”, paragraph 727.
See also that Washington is very strong in technology i.e. using GPS and Bluetooth in his system, see at least paragraphs 604 and 670-679. See also “…distribution of related products and media which may be pushed/pulled to their proper destinations during real-time wager-based gameplay”, paragraphs 302 and 307-308.
“…[0310] Geolocation where game is being played—In the case of geolocation, a similar setup utilizing a database and coding structure may allow for product placement of specific items based solely on a player's location….”, paragraph 310.
“0311] Time of day—Certain times of day can promote different types of items, utilizing databases and coding structures, based on the time of play, specific items, ..”, paragraph 311).

In Summary,  Washington teaches:
Washington’s system comprises functionality for in-game advertisements and for users or players that physically visit the casino, see for example,
“…Gaming situations such as these may promote a “clicks to bricks” outcome where a casino property could promote at home users to “login over the weekend to play Super Zombie Bash! Free! Come down to the casino and play Super Zombie Bash for a chance to win big!” Such property advertisement may entice more patrons to visit the casino in order to “win big” on their favorite hybrid arcade/wager-based game”, paragraph 74.
“[0418] Voucher server 240 may generate a voucher, which may include data relating to gaming options. For example, data relating to the structure may be generated. If there is a time deadline, that information may be generated by voucher server 240. Vouchers may be physical (e.g., paper) or digital”, paragraph 418.
“[0430] Deploy electronic gaming devices (e.g., EGDs) in multiple different physical casino venues, and utilize the EGDs for enabling casino players/players to participate in wager-based, arcade-style video games.”, paragraph 430.
“ [0448] Casino Venues (e.g., 330, 340). In at least one embodiment, each casino venue may correspond to a real-world, physical casino which is located at a particular geographic location…”, paragraph 448. See also paragraphs 302, 307, 308, 310 and 311.

Washington does not expressly disclose 
transmitting first message
second message

But from the teaching of Washington see at least  in Fig. 32, “Selection of targeted in-game product placement based on player identity, demographics, game theme, title, geolocation, time, day, and/or information relating to real-world events” element 3202” . It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Washington taught elements such as  “geolocation, time, day, and/or information relating to real-world events” and Fig. 8, in order to transmit messages such as rewards based on criteria such as estimate an amount of time  required for the user to arrive at the casino and the results would have been predictable because the technical ability exists to combine the elements as claimed and the results of the combination are predictable.
Further, Wahington teaches “0672] location-based criteria (e.g., geolocation of mobile gaming device, geolocation of EGD, etc.) [0673] time-based criteria [0674] identity of user(s) [0675] user profile information [0676] transaction history information [0677] recent user activities [0678] etc. [0679] Time Synchronization Engine (e.g., 804) which, for example, may be operable to manage universal time synchronization (e.g., via NTP and/or GPS) …”, paragraphs 672-679.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Washington taught elements such as  “geolocation, time, day, and/or information relating to real-world events” and Fig. 8, in order to estimate an amount of time, first amount of time or second amount of time, required for the user to arrive at a second location and the results would have been predictable because the technical ability exists to combine the elements as claimed and the results of the combination are predictable

Further, Hamilton discloses
wherein determining the conditional reward further comprises determining a second condition that is associated with a second reward
wherein the second limited amount of time is being less than the first limited amount of time, and wherein the second reward is determined to be of greater value being more having a greater value than the first reward
(Hamilton discloses that there is not novelty at all to establish rewards associated with nested conditions “wherein the at least one condition comprises nested conditions that are dependent on each other, wherein all of the nested conditions are required to be satisfied for the trigger event to occur”, claim 1 of Hamilton. 
See also “…Example conditions include an avatar coming within a threshold distance from an object or location, … entering a building, …, arrival of a particular time, etc. In addition, embodiments can implement nested dependent conditions. For instance, a trigger event can be defined with a first condition that a current time be within a given range and a second condition that … be within a threshold distance …”, 4:63-67 and 5:1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hamilton’s teaching with the teaching of  Washington. One would have been motivated to  provide functionality to nest conditions related to events and to provide rewards or incentives to meet those conditions in order to support triggered data events in a game or avatar (see Hamilton Fig. 5).

As to claim 19, it comprises the same limitations than claim 2, above,  therefore is rejected in similar manner.

As to claim 20, it comprises the same limitations than claim 7, above, therefore is rejected in similar manner. And further comprises
wherein the plurality of rewards comprises an opportunity to reserve an electronic or electromechanical gaming machine ("EGM”) at the casino for a period of time,
(“[0417] Player tracking server 235 may track a player's betting activity, a player's preferences (e.g., language, drinks, font, sound level, etc.). Based on data obtained by player tracking server 235, a player may be eligible for gaming rewards (e.g., free play), promotions, and/or other awards (e.g., complimentary food, drinks, lodging, concerts, etc.).
0423] In another example, the searching structure may be based on a player's preferences, past transactional history, player input, a particular game, a particular EGD, a particular casino, a particular location within a casino, game outcomes over a time period, payout over a time period, and/or any other criteria”, paragraphs 417 and 423.
The Examiner notes that Washington’s system has strong capability to store and track player’s preferences and rewards player’s activity. It is well known that a reward can be anything such as “reserving the preferred activity or beverage “, see “… automatically initiate a food or beverage order on behalf of the player in response to the player's interaction …”, paragraph 31).
 the period of time being based on the first location of the mobile device relative to the casino 
(see “… automatically initiate a food or beverage order on behalf of the player in response to the player's interaction …”, paragraph 31.
provide the mobile device with instructions to access the preferred activity in response to determining that the user is at the casino within the period of time
(“…detect that the player has initiated an in-game interaction with the displayed virtual advertisement or virtual promotion within the virtual game environment; and automatically initiate a food or beverage order on behalf of the player in response
to the player's interaction with the displayed virtual advertisement or virtual promotion within the virtual game environment [Examiner interprets as determining that the user is at the casino within the period of time]”, paragraph 31. See also paragraph 30 and Fig. 17 and associated disclosure.
“ [0443] Player Tracking System Server(s) 314. In at least one embodiment, the Player Tracking System Server(s) may be configured or designed to implement and/or facilitate management and exchange of player tracking information associated with one or more EGDs, hybrid arcade/wager-based game sessions, etc. In at least one embodiment, a Player Tracking System Server may include at least one database that tracks each player's hands, wins/losses, bet amounts, player preferences, etc., in the network. In at least one embodiment, the presenting and/or awarding of promotions, bonuses, rewards, achievements, etc., may be based on a player's play patterns, time [Examiner interprets as determining that the user is at the casino within the period of time]”,, games selected, bet amount for each game type, etc. A Player Tracking System Server may also help establish a player's preferences, which assists the casino in their promotional efforts to: award player comps (e.g., loyalty points); decide which promotion(s) are appropriate; generate bonuses[Examiner interprets as determining that the user is at the casino within the period of time]”; etc).
and the EGM being selected based on the parameter for the casino experience
(“ [0290] Advertising content selection based upon player gambling preferences. [0291] Advertising content selection based upon player spend amount over a given time interval. [0292] Advertising content selection based upon  player status (e.g., VIP player)….”, paragraphs 290-292);


Claims 6 and 12 are  rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20180225911 (Washington)  in view of US Patent No. 6,134,533 (Shell).
As to claim 6, Washington discloses wherein determining the conditional reward comprises: 
a) determining that a person is associated with the user
(Washington discloses a person associated with the user, when it discloses,
“[0049] In many existing casino venues, standard classic slot machines are deployed which include an electromagnetic mechanism with a “lever” interface device. Slot machines have also evolved using video screens and electronic push button interfaces, which are typically referred to as “Hybrid Machines” that use a combination of both the mechanical portion and video elements of both designs”, paragraph 49.
“[0068] The format of the hybrid arcade-style, wager-based game may also focus on other types of video and/or arcade-style games such as, for example, one or more of the following (e.g., or combinations thereof): [0069] “non-linear” (e.g., open world) type video and/or arcade-style games such as, for example, Grand Theft Auto [0070] “linear” type video and/or arcade-style games such as, for example, Half-Life [0071] Massively multiplayer online “MMO” type video and/or arcade-style games [Examiner interprets as determining that a person is associated with the user] such as…”, paragraph 68);

b) determining that the condition corresponds to the person and the user being located at the casino
(“0074] In some embodiments, the format of the hybrid arcade-style, wager-based game may facilitate a gameplay environment in which multiplayer functionality takes place. The multiplayer gameplay may have multiple “enrollment” [Examiner interprets as determining that the condition corresponds to the person and the user] aspects in which one, for example, particular player could be on location at a casino [user being located at the casino] playing a hybrid arcade/wager-based game,…”, paragraph 74);

c) wherein determining that the condition is completed further comprises determining that the person is at the casino, 
(Washington discloses providing a reward if a condition is met, see at least, “to automatically create conditions for a wager-based triggering event to occur in situations where there is lack of player input while credits are present, and gameplay is expected. ..”, paragraph 201 and Fig. 12 at least elements 1200, 1204, 1206 and 1210.
“0671] Context Interpreter (e.g., 802) which, for example, may be operable to automatically and/or dynamically analyze contextual criteria relating to a detected set of event(s) and/or condition(s), and automatically determine or identify one or more contextually appropriate response(s) based on the contextual interpretation of the detected event(s)/condition(s). According to different embodiments, examples of contextual criteria which may be analyzed may include, but are not limited to, one or more of the following (e.g., or combinations thereof): [0672] location-based criteria (e.g., geolocation of mobile gaming device, geolocation of EGD, etc….”, paragraphs 671 -672 and Fig. 8 element 802);
d) wherein the conditional reward includes a first reward to be provided to the user in response to the condition being completed 
(See also  at least “Additional cash/credits added within allotted time period?”, element 1024 in Fig. 10 also his system has and  event monitoring and adjustment procedure “Does number of wager-based gaming event(s) occurring in identified game (e.g,, during specified time period) meet minimum specified threshold criteria? [Examiner interprets as determining that the condition comprises the user arriving at the casino within a limited amount of time]”, Fig. 12 and element 1206);

Washington does not expressly disclose
d)  wherein the conditional reward includes a first reward to be provided to the user in response to the condition being completed and a second reward to be provided to the person in response to the condition being completed.
the person  being distinct from the user

But, Shell discloses a multi-level environment where commissions or rewards are payed or given to all the multi-level structure  (see Fig. 1 and associated disclosure). Further, Shell discloses 
d)  wherein the conditional reward includes a first reward to be provided to the user in response to the condition being completed and a second reward to be provided to the person in response to the condition being completed
(“3) As a note: multi-level marketing is a method of sales promotion in which a commission is paid not only to the seller responsible for making the sale [Examiner interprets as first reward to be provided to the user in response to the condition being completed], but also to several levels of sellers that were responsible for distributing knowledge of the product to the seller making the current sale. For instance: a piece of software is sold for $25 and pays commissions of $5 to the person making the sale (the level 1 seller) [Examiner interprets as first reward to be provided to the user in response to the condition being completed], $3 to the person who informed him of the product (the level 2 seller) [Examiner interprets as a second reward to be provided to the person in response to the condition being completed], $1.50 to the person who informed him (level 3), and $0.50 to the person who informed him (level 4). If the purchaser encourages two sales to people who each encourage two sales to people who each encourage two sales, then the original purchaser receives more money back in commissions than he originally paid for the product, and the product developer gets paid every time”, 1:25-40).
Next, Shell teaches 
the person  being distinct from the user
(Shell teaches  “…multi-level marketing is a method of sales promotion in which a commission is paid not only to the seller responsible for making the sale, but also to several levels of sellers that were responsible for distributing knowledge of the product to the seller making the current sale [Examiner interprets as person  being distinct from the user well known as referral], col 1:25-30). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shell’s teaching with the teaching of  Washington. One would have been motivated to  provide functionality for the old and very well known concept of providing a monetary incentive of multi-level marketing to augment "impression of value" to promote the word-of-mouth marketing, increasing profits for the casino (see Shell 1:14-20).

As to claim 12, Washington discloses wherein determining the conditional reward comprises: 
a)  determining that the condition corresponds to the a minimum number of friends to the casino
(Washington  teaches searches to provide conditional reward,  “…In another example, the search may end once data has been received from a predetermined number (e.g., one, two, ten, one hundred, all) of the devices [Examiner interprets as a minimum number of friends to the casino]. In another example, the search may be based on a predetermined number of devices to be searched in combination with a predetermined number of search results to be obtained. In this example, the search structure may be a minimum of ten devices to be searched, along with a minimum of five gaming options to be determined. In another example, the searching structures may be based on one or more specific game types and/or themes (e.g., first person shooter types, first person rail types, TV themes, Movie themes, multiplayer types, etc.). Searching structure may search one or more of these games”, paragraph 422.
“0423] In another example, the searching structure may be based on a player's preferences, past transactional history, player input, a particular game, a particular EGD, a particular casino, a particular location within a casino, game outcomes over a time period, payout over a time period, and/or any other criteria [Examiner interprets as determining  the condition ]”, paragraph 423 and 
“[0428] Enable casino venues to provide opportunities for their players/players to participate in live, multiplayer, wager-based, arcade-style video games where players from different casinos, different locations, and/or different EGDs, are able to compete against one another [Examiner interprets as a subset of activities ] in a multiplayer, hybrid arcade/wager-based gaming environment. In at least one embodiment, players may be located at the same and/or at remote gaming venues that are connected via a wide area network such as the Internet, cellular networks, VPNs, cloud-based networks, etc.”, paragraph 428);
b) determining that a value of the reward increases based on a number of friends that the user brings to the casino above the minimum number, 
(Washington  teaches searches to provide conditional reward,  “…In another example, the search may end once data has been received from a predetermined number (e.g., one, two, ten, one hundred, all) of the devices [Examiner interprets as a minimum number of friends to the casino]. In another example, the search may be based on a predetermined number of devices to be searched in combination with a predetermined number of search results to be obtained. In this example, the search structure may be a minimum of ten devices to be searched, along with a minimum of five gaming options to be determined. In another example, the searching structures may be based on one or more specific game types and/or themes (e.g., first person shooter types, first person rail types, TV themes, Movie themes, multiplayer types, etc.). Searching structure may search one or more of these games”, paragraph 422);
c) wherein determining that the condition is completed further comprises: determining the number of friends of the user located at the casino
(Washington’s  system enables and  recognizes a team or Multiplayer gameplay activity, “0071] Massively multiplayer online “MMO” type video and/or arcade-style games such as, for example, World of Warcraft [0072] Role-playing game “RPG” type video and/or arcade-style games such as, for example, Final Fantasy”, paragraph 71.
“0074] In some embodiments, the format of the hybrid arcade-style, wager-based game may facilitate a gameplay environment in which multiplayer functionality takes place. The multiplayer gameplay may have multiple “enrollment” aspects in which one, for example, particular player could be on location at a casino playing a hybrid arcade/wager-based game, while another (e.g., different) player could be at a different location (e.g., at a different location in the casino, at a different casino, at a different establishment “, paragraph 74 and “…[0090] A multiplayer and/or team and/or co-op event (e.g., similar to other embodiments described and/or referenced herein) in occurrence with multiple players and situations thereof; [0091] And/or other types of event(s)/condition(s) may be defined for initiating a wager-based event to occur during game play…”, paragraph 90.
Washington  teaches searches to provide conditional reward and his system recognizes the number of devices or friends at a location,  “…In another example, the search may end once data has been received from a predetermined number (e.g., one, two, ten, one hundred, all) of the devices [Examiner interprets as a number of friends at the user location]. In another example, the search may be based on a predetermined number of devices to be searched [Examiner interprets as a number of friends at the user location] in combination with a predetermined number of search results to be obtained. In this example, the search structure may be a minimum of ten devices to be searched, along with a minimum of five gaming options to be determined. In another example, the searching structures may be based on one or more specific game types and/or themes (e.g., first person shooter types, first person rail types, TV themes, Movie themes, multiplayer types, etc.). Searching structure may search one or more of these games”, paragraph 422); 
d)  determining that the number of friends is above the minimum number
(“…In another example, the search may be based on a predetermined number of devices to be searched [Examiner interprets as a number of friends at the user location] in combination with a predetermined number of search results to be obtained. In this example, the search structure may be a minimum of ten devices to be searched, along with a minimum of five gaming options to be determined….” paragraph 422. The Examiner notes that it is obvious a  business rule  such as “…is above..”
can be above as claimed, below, or a determined number, it is a Business rules  or
rules of doing business or regulations ,it  does not patentably distinguish it. The reference is provided for the sake of compact prosecution);
Washington does not expressly teaches: 
user bringing and  e)  determining the value of the reward based on the number of friends 

But, Shell discloses a multi-level environment where commissions or rewards are payed or given to all the multi-level structure  (see Fig. 1 and associated disclosure). Further, Shell discloses 
user bringing friends  and e)  determining the value of the reward based on the number of friends 
(“3) As a note: multi-level marketing is a method of sales promotion in which a commission is paid not only to the seller responsible for making the sale but also to several levels of sellers that were responsible for distributing knowledge of the product to the seller making the current sale [Examiner interprets as user bringing  friends ]. For instance: a piece of software is sold for $25 and pays commissions of $5 to the person making the sale (the level 1 seller) [Examiner interprets as first reward to be provided to the user in response to the condition being completed], $3 to the person who informed him of the product (the level 2 seller) [Examiner interprets as a second reward to be provided to the person in response to the condition being completed], $1.50 to the person who informed him (level 3), and $0.50 to the person who informed him (level 4). If the purchaser encourages two sales to people who each encourage two sales to people who each encourage two sales, then the original purchaser receives more money back in commissions than he originally paid for the product, and the product developer gets paid every time”, 1:25-40. See also Fig 2e “calculate commissions” and associated disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shell’s teaching with the teaching of  Washington. One would have been motivated to  provide functionality for the old and very well known concept of providing a monetary incentive of multi-level marketing to augment "impression of value" to promote the word-of-mouth marketing, increasing profits for the casino (see Shell 1:14-20).

Response to Arguments
Applicant’s arguments of 5/31/2022 have been very carefully considered but are not persuasive.
Applicant argues (remarks 10-17)
Washington generally describes "implementing in-game advertising, in-game product
placement, and in-game promotion techniques in wager-based games conducted at an electronic
gaming device of a casino gaming network." (Washington, Abstract).
The present application is generally related to attracting players by "providing proximity
based conditional rewards." (Application, para. [0018]).
Accordingly, Washington is generally directed to providing in-game advertisements to
players currently playing a wagering game, while the present application is generally directed to
attracting players to wagering games by providing proximity based conditional rewards.
Specifically, amended Claim 1 recites:
In response the Examiner asserts that Washington is a solid reference that comprises functionality for in-game advertisements and for users or players that physically visit a casino, see above all the paragraphs where the teaching is provided.

Washington fails to teach or suggest each and every feature of Claim 1.
For example, Washington fails to teach or suggest the "condition and/or the reward being
based on the location of the mobile device relative to the casino." Pages 8-11 of the Office Action
assert that paragraphs [0074], [0082]-[0091], [0243], and [0448] of Washington teach these
features. Even assuming for the sake of argument that Washington teaches or suggests
determining a location of a mobile device (which Applicant does not concede), Washington fails
to teach or suggest determining conditions or rewards based on the location of the mobile device
(which is located separate from the casino)…. None of the examples
teach or suggest a real-world condition much less a location of a mobile device relative to a
casino. … First, this passage is a good example of the
stark difference between Washington and the present application, namely, that Washington is
generally related to in-game advertisements while the present application is related to attracting
players. Even assuming for the sake of argument that rules for displaying in-game advertisements
teach or suggest a conditional reward (which Applicant does not concede), Washington is referring
to "locations within the game worlds" (emphasis added).

in response the Examiner asserts that again, Washington’s system comprises functionality for in-game advertisements and for users or players that physically visit the casino, see above for example, all the paragraphs that show the teaching. 
Next,  Applicants’ arguments seem to focus in the preferred embodiment and not in the fair teaching of the Washington reference. The Examiner submits that Washington reference is very strong prior art because it is analogous art and it  is reasonable pertinent to the problem solved (paragraph 19 of Washington).
Further, the Examiner applied  the field of endeavor test (MPEP 2141.01 (a))  to Washington’s reference. In this regard it was determined that Washington’s reference is in the field of applicant’s endeavor since it concerns to a system for providing a user rewards depending on conditions or constraints and location base such as a casino (paragraph 74). Again, in  analyzing the claims,  the elements are all known but not combined as claimed. The technical ability exists to combine the elements as claimed and the results of the combination are predictable. The claims are very broad and there is not novelty at all in the instant claims.

Paragraph [0448] of Washington may describe that "each casino venue may correspond to
a real-world, physical casino which is located at a particular geographic location. In some
embodiments, a portion of the multiple different casino venues may be affiliated with each other."
Applicant believes this passage to be describing that virtual casino venues may be based on real world, physical casinos located at a particular geographic location. However, either way, this
passage is wholly unrelated to determining a conditional reward based on the location of a mobile
device…. However, in this example, neither the condition (shoot this sign) or the reward (a free glass of wine) are determined based on a location of a mobile device (a location that is separate from the casino)…. Washington fails to teach or suggest that any part of the in-game ad (much less the conditional reward) is determined based on a location of the device the in-game ad is being shown on…. modifying an in-game advertisement at a specific virtual location (e.g., a virtual billboard) fails to teach or suggest determining a conditional reward based on a location of a mobile device relative to a casino.

In response the Examiner asserts that the MPEP  2111 provides that claims must be given their broadest reasonable interpretation (BRI). Therefore, giving the BRI prior art such as Washington and Hamilton,  completely discloses all the limitations, 
 The Examiner asserts that regarding to the other allegations,  it seems that applicant is trying to take Washington’s strong teaching and put it out of context. The Examiner has considered all the limitations alone and in combination as a whole, stating through  the Office action the Examiner’s interpretation. The Examiner concludes, the instant invention  is ample taught by Washington. Washington teaches not only conditional rewards based on locations and on events, see at least paragraphs 74 , 81-90, 243,255-256  and 248 but also a robust player tracking preference system, see at least Figs. 1, 3, 4 and 5 and associated disclosure. 

... Applicant deeply regrets being unable to set up a teleconference to discuss the present application with the Examiner prior to filing the current response.

In response to this request, an interview in this case was held on 8/9/2022.

Claim 13
As amended, Claim 13 recites…… Washington fails to teach or suggest each and every feature of Claim 13. For example, Washington fails to teach or suggest "determining a preferred activity of the
user within the casino." Page 17 of the Office Action asserts that paragraphs [0417] and [0423]
teach these features. The cited portions of Washington may describe a player tracking server that
can track "a player's preferences (e.g., language, drinks, font, sound level, etc.)." While these may
include some personal preferences of a player they fail to teach or suggest a preferred activity of
the user.
Even assuming for the sake of argument that tracking player preferences teaches
determining a preferred activity of a user (which Applicant does not concede), Washington fails to
teach or suggest "indicating that the preferred activity is reserved for the user during a period of
time, the period of time

In response the Examiner respectfully notes that applicant  has not provided persuasive rebuttal evidence to overcome the prima facie case. The Examiner has considered all the limitations alone and in combination as a whole, stating through  the Office action the Examiner’s interpretation.
Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. The claims are broad and the search conducted shows that there is lack of novelty on the claimed invention therefore there is loss of right to a patent. The prior art read on the broad claims. 

Claim 18
As amended, Claim 18 recites: … The combination of Washington and Hamilton fails to teach or suggest each and every feature of Claim 18….
Dependent Claims 2-12, 14-17, and 19-20 are Patentable….
In response the Examiner asserts that the elements of this instant Application are old and well known at the time of the invention. The Examiner has considered all the limitations alone and in combination as a whole, stating through  the Office action the Examiner’s interpretation.

Claims 1-20 are Directed to Patentable Subject Matter
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter "2019
Guidance"), was issued by the Patent Office on January 9, 2019, and supersedes all versions of the
Office's "Eligibility Quick Reference Sheet Identifying Abstract Ideas" and specifically states that
Examiners are not to use the "Eligibility Quick Reference Sheet Identifying Abstract Ideas" in
their analysis. Instead, Examiners must, when determining if a claim is directed to an abstract
idea, determine if the claim recites one of the following groups of subject matter:…
For example Claim 1 recites a specific manner of attracting a player to a casino by
transmitting a signal to a mobile device associated with the player, the signal including a
conditional reward that is generated based on a location of the mobile device relative to the casino.
Page 3 of the Office Action asserts that the mobile device is "tangential to the claim." However,
communication with the mobile device is explicit and crucial for operation of Independent Claims
1 and 13, and Independent Claim 18 is directed to a mobile device.
In response to similar arguments presented in the previous response, page 57 of the Office
Action asserts that these arguments "are allegations considered argumentative and not conducting
to advance prosecution on this case at all. The Examiner advices that if the mobile device is the
one that is performing the claimed method then the claims should be amended to reflect it."
Accordingly, Applicant amends Independent Claims 13 and 18 to emphasize the operations are
being performed by a system and a mobile device respectively…

In response the Examiner asserts in Independent Claims 1 and 13, it seems that they are performed by a server or computer external to the “mobile device”. Independent claim 18 is directed to the “mobile device”. All these aspects and the complete claim recitation have been considered in the facially sufficient analysis of the rejection above.
The claims do not have an inventive concept eligible under 101. The term "inventive concept" is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception. The Examiner directs applicant to see MPEP 2106.05 I. THE SEARCH FOR AN INVENTIVE CONCEPT. 

On April 19, 2018, the Patent Office issued a memorandum to the Patent Examining Corps
entitled "Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent
Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.)" that discussed the Berkheimer v. HP,
Inc. decision (hereinafter the "Berkheimer memo"). The Berkheimer memo states that
"Berkheimer informs the inquiry into whether an additional element (or combination of additional
elements) represents well-understood, routine, conventional activity (Berkheimer at page 2). The
Berkheimer memo states on page 3:… The mere fact that something is disclosed in a piece of prior art, for example, does In re: Michael Russ et al. not mean it was well-understood, routine, and conventional." Berkheimer, 881 F.3d at 1369….

In response  the Examiner asserts that since an abstract idea exception is a concept that  has deep roots in the Supreme Court's jurisprudence, unlike as 35 USC 102 and 103 rejections that require evidence,  evaluating  abstract idea by applying case law such as Alice v. CLS frame work test,  does not require evidence. See determining subject matter eligibility under 35 U.S.C. 101 in view of recent decisions by the U.S. Supreme Court at the “Federal Register” . 
In summary, a prima facie of unpatentability has been established. Further, the Examiner looked both the instant claims and the specification to elaborate Examiner's facially sufficient analysis above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Casinos and the Digitization of the Slot Machine, 1950–1989”. IEEE. 2011
This publication elaborates that in the last 30 years have been an unprecedented expansion of the casino industry and advances in gambling technology, particularly the slot machine. The development of the digital slot machine demonstrates the ways in which the culture of the casino floor and the specifics of the mechanical machine shaped the evolution of its digital successor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/10/2022